DISMISS and Opinion Filed January 27, 2022




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-01071-CV

       IN THE INTEREST OF C.R.M.W. AND B.C.C.W., CHILDREN

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-54312-2016

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s January 20, 2022 notice of nonsuit, which we

construe as appellant’s motion to dismiss this appeal. We grant appellant’s motion

and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
211071F.P05                               CHIEF JUSTICE
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF C.R.M.W.                  On Appeal from the 219th Judicial
AND B.C.C.W., CHILDREN                       District Court, Collin County, Texas
                                             Trial Court Cause No. 219-54312-
No. 05-21-01071-CV                           2016.
                                             Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered January 27, 2022




                                       –2–